Citation Nr: 1719062	
Decision Date: 05/31/17    Archive Date: 06/06/17

DOCKET NO.  12-32 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for depression.


REPRESENTATION

Veteran represented by:	Christopher L. Loiacono


ATTORNEY FOR THE BOARD

R. Kettler, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1975 to January 1981.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Veteran was scheduled to testify before the Board at a hearing at the RO in April 2017 in connection with this appeal.  In an April 2017 communication, the Veteran asked to have the hearing cancelled.  Therefore, his hearing request is considered to have been withdrawn.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the issue of entitlement to service connection for depression must be remanded for further development.

VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83 .

The Veteran's VA treatment records include a diagnosis of depression.  Nevertheless, despite the diagnosis of record, it is unclear whether the Veteran's depression is causally or etiologically related to service.  As such, the Board finds that the low threshold of McLendon is met and VA is obliged to provide a VA examination.  McLendon, 20 Vet. App. at 83  

Furthermore, in June 2014, the Veteran submitted a letter written by his private therapist.  The letter indicates a relationship between the Veteran's depression and service connected spinal disorders.  The private and VA treatment records raise the theory of secondary service connection and a VA exam should address this theory.  McLendon at 83 (the required indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability is a low threshold).

Finally, the Board finds that there are SSA records that potentially contain evidence pertinent to the claims or issues on appeal.  The United States Court of Appeals for Veterans Claims (Court) has held on a number of occasions that, where a Veteran receives SSA benefits which are based on the determination of disability, those records are potentially relevant and should be obtained.  SSA records are relevant to a claim and VA must obtain them where either (1) there is a Social Security decision pertaining to a medical condition related to the one for which the Veteran is seeking service connection or (2) there are specific allegations "giv[ing] rise to a reasonable belief" that the Social Security records may pertain to the claimed disability.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009) (holding that SSA records need not be obtained if they are not relevant or potentially relevant to a claim).

The record reflects that the Veteran is in receipt of Social Security disability benefits.  See November 18, 2011 SSA notice of award.  As the SSA records may contain statements and medical records regarding the history and symptomatology to help decide the claims or issues on appeal, the Board finds that a remand for SSA records is necessary.

Accordingly, the case is REMANDED for the following action:

1. First, obtain from the Social Security Administration (SSA) the records pertinent to the Veteran's claim for Social Security disability benefits, as well as the medical records relied upon concerning that claim.  If medical evidence utilized in processing such claim is not available, SSA should document that fact and such notice entered in the claims folder.  Any subsequent disability determinations, as well as the records upon which those determinations were made, should also be requested.

2. Contact the Veteran and request that he provide information as to any outstanding records pertaining to his depression, specifically to include any outstanding private treatment records.

3. Next, obtain any relevant updated VA treatment records, to include from April 2010 to present.

4. Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional in connection with his depression claim.  The examiner should review the entire claims file.

The examiner should identify any current depression diagnosis.

a. The examiner should then provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's depression had its onset during service, or is otherwise related to, service.

b. The examiner must opine as to whether it is at least as likely as not (probability of 50 percent or better) that the depression was caused by the service-connected lumbar and cervical spine diseases; and

c. The examiner must opine as to whether it is at least as likely as not (probability of 50 percent or better) that the depression was aggravated (i.e., permanently worsened beyond the natural progression) by the Veteran's service-connected lumbar and cervical disabilities.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from aggravation.

A complete rationale or explanation should be provided for each opinion reached.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5. After completing the requested actions, and any additional development deemed warranted, readjudicate the claim in light of all pertinent evidence and legal authority.  If the benefit sought remains denied, furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the appropriate time for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




